Name: 93/694/EC: Commission Decision of 20 December 1993 amending for the third time Decision 93/144/EEC on certain protective measures in respect of salmon from Norway
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  fisheries;  agricultural policy
 Date Published: 1993-12-22

 Avis juridique important|31993D069493/694/EC: Commission Decision of 20 December 1993 amending for the third time Decision 93/144/EEC on certain protective measures in respect of salmon from Norway Official Journal L 320 , 22/12/1993 P. 0040 - 0040COMMISSION DECISION of 20 December 1993 amending for the third time Decision 93/144/EEC on certain protective measures in respect of salmon from Norway (93/694/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as amended by Decision 92/438/EEC (2), and in particular Article 18 (7) thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 92/118/EEC (4), and in particular Article 19 (7) thereof, Whereas following the appearance of infectious salmon anaemia in Norway, the Commission by Decision 93/144/EEC (5), as last amended by Decision 93/523/EEC (6), has prohibited the importation of salmon of the species Salmo salar, live or dead non-eviscerated, originating in Norway; Whereas the period of validity of this measure should be extended so that the situation for this disease in Norway can be evaluated in the light of the information available; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 3 of Decision 93/144/EEC the date of 31 December 1993 is hereby replaced by 30 June 1994. Article 2 Member States shall alter the measures they apply to trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 62, 15. 3. 1993, p. 49. (5) OJ No L 56, 9. 3. 1993, p. 48. (6) OJ No L 251, 8. 10. 1993, p. 38.